Citation Nr: 1033168	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  03-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as 
residuals of cold weather exposure, to include emphysema.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to June 1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This matter was remanded by the Board for evidentiary development 
in September 2000, August 2002, and February 2004.  

In August 2005, the Board denied the Veteran's claim.  The 
Veteran appealed this decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an October 2006 Joint Motion filed 
by the parties to this matter, it was requested that the Court 
vacate the Board's August 2005 decision, and remand this matter 
to the Board.  Following a review of the Joint Motion and the 
record, the Board again remanded this matter for additional 
development in January 2008.  

Then, in a December 2008 decision, the Board again denied the 
Veteran's claim.  The Veteran appealed that decision to the 
Court, which, pursuant to a July 2009 Joint Motion filed by the 
parties to this matter, again vacated the Board's decision, and 
again remanded for additional development.  Following a review of 
the Joint Motion and the record, the Board again remanded this 
matter for additional development in January 2010.  

In current status the case returns to the Board following the 
completion of development made pursuant to its January 2010 
remand.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
unavailable.

2.  The preponderance of the competent and credible evidence is 
against finding that the Veteran's lung disorder is related to a 
disease or injury in service.


CONCLUSION OF LAW

The Veteran's lung disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.304, 3.306 
(2009); VAOPGCPREC 2-93 (June 1993), VAOPGCPREC 19-97 (May 13, 
1997); VAOPGCPREC 3-03 (July 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where 
there is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Mere history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court of Appeals for Veterans Claims (Court) has 
held that the presumption of soundness upon entry into service 
may not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained the 
Miller decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must consider 
"how strong the other rebutting evidence might be."  Harris v. 
West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
does not attach on conditions recorded on entrance examination 
reports or may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  If the presumption of soundness does not 
attach or has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity during 
service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 
(July 16, 2003).  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable evidence.  
See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is permanently worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 
1 Vet. App. 292 (1991).  


Factual Background and Analysis

The Veteran asserts that he developed his current lung disorder, 
to include emphysema and COPD, as a result of his exposure to 
cold weather during active duty, and injury incurred therefrom.  

In its analysis, the Board will address the Veteran's claim in 
three parts.  First, the Board will address whether, as the 
Veteran originally contended, in-service cold weather injury 
relates to his current lung disorder.  Second, as tobacco 
addiction has been implicated by the facts of this case, the 
Board will then address whether the Veteran's in-service tobacco 
use forms the basis for a service connection grant for a lung 
disorder.  Finally, because the record demonstrates that his 
tobacco addiction existed prior to his entry onto active service, 
the Board will address whether active service (i.e., smoking 
while on active duty) aggravated the pre-service tobacco 
addiction.  

In this case, the Veteran's STRs are not available for review, 
despite the RO's attempt to obtain them.  Though the record 
contains his separation report of medical examination, there are 
no medical records reflecting treatment during active service.  
Confirmation of their unavailability was received from the 
National Personnel Records Center (NPRC) in August and September 
2008.  Accordingly, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law 
does not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  While it is unfortunate that the STRs are unavailable, 
the appeal must be decided upon the evidence of record.  

As noted, the only STR available for review is the Veteran's 1957 
separation physical report.  In relevant part, the report noted 
the Veteran's lungs were normal, but indicated "[f]requent colds 
... [f]rozen neck ... after standing watch for 4 hours, hospitalized 
14 days, difficulty swallowing since.  Neck trouble, diagnosis 
unknown, caused by cold weather, 1955[.]"  

The claims folder is devoid of any pertinent treatment records or 
other medical documents until a February 1986 private medical 
record which notes the Veteran received treatment for chronic 
obstructive pulmonary disease (COPD) with exacerbation.  
Subsequent private and VA medical evidence shows continued 
evaluation and treatment of the Veteran for lung disorders, 
variously diagnosed as emphysema, asthma, bronchitis, and 
pneumonia.  A medical opinion, submitted by a private physician 
in April 1996, concluded that some of the Veteran pulmonary 
problems "may be related to extreme cold exposure."  

However, VA examination reports dated in July 2001, December 
2002, September 2004, and September 2008 conclude differently.  
Each attributes the Veteran's lung disorder to cigarette smoking.  
The September 2004 examiner (who also rendered the September 2008 
report) concluded, moreover, that, based on the evidence, it was 
more likely than not that the Veteran's nicotine addiction 
existed prior to his entrance onto active duty.  

The evidence of record indicates that at 16 years of age, four 
years prior to entering service at age 20, the Veteran smoked one 
pack of cigarettes per day.  The record indicates that this one 
pack per day usage continued throughout his time in service 
between 1953 and 1957.  The record also indicates that the 
Veteran continued smoking after service until sometime in the 
late 1990s (see January 1998 VA examination report).  

Following review of the record in March 2005, the Board referred 
the claim to the Veterans Health Administration (VHA) for a 
specialist opinion.  The Board asked that a specialist comment on 
whether the Veteran's pre-service smoking addiction was 
aggravated by his service (i.e., by his smoking while in 
service).  In response, the specialist stated that, as the 
Veteran maintained a one pack per day addiction prior to service 
and during service, it was his opinion that his addiction did not 
worsen during service and therefore was not aggravated by 
service.  The specialist also observed that the Veteran has 
asthma, which, in his opinion, would explain his shortness of 
breath in cold weather while in service.  

In February 2010, the Veteran underwent additional VA examination 
to determine the nature and severity of any lung disorder and to 
obtain an opinion as to its etiology.  Specifically the examiner 
was to provide an opinion as whether it was at least as likely as 
not that any current lung disorder was related to the Veteran's 
documented in-service cold exposure/neck injury.  The examiner 
reviewed the claims file in its entirety, including the April 
1996 private medical opinion linking the Veteran's neck injury to 
the current lung disorder.  The examiner also noted the Veteran's 
25-pack-year history of smoking.  He concluded the Veteran's COPD 
was due to his smoking.  

In April 2010, an addendum VA opinion was obtained in order to 
address the incomplete rationale in the February 2010 opinion.  
The Veteran's report of cold weather exposure/injury remained 
unchanged.  He also reported that he was diagnosed with asthma in 
1957 and that he has had respiratory symptoms, including dyspnea, 
wheezing and chest tightness, since that time.  The examiner 
noted that radiological findings of the lungs and chest in 1957 
were normal and that the Veteran had a history of frequent colds 
in the past year and was mildly symptomatic.  However, the 
examiner also noted that there was no clinical documentation of 
any pulmonary problems between the 1950s and the late 1980s and 
that the Veteran was a smoker of 25 to 40-pack-year of 
cigarettes.  The clinical impression was COPD secondary to 
cigarette smoking and probable longstanding asthma.  

The examiner opined that there was no relationship between cold 
weather exposure and the subsequent development of COPD, 
emphysema, or asthma.  He explained that cold air was a known 
trigger for asthma attacks, (but not a cause of asthma or COPD).  
While a cold exposure of the type suffered by the Veteran 
certainly could have triggered an acute asthma attack, there was 
no evidence from the record that he suffered an asthma attack on 
the date of his exposure or the days afterward.  Rather all of 
the Veteran's initial symptomatology was related to neck pain.  
This type of cold exposure would not have any long term effect on 
lung function.  

The examiner also noted that the Veteran and his wife stated the 
Veteran had experienced symptoms of a respiratory disorder since 
his discharge from the service in 1957.  This respiratory 
disorder appears to have been manifest by episodic dyspnea, 
wheezing, and colds.  The examiner explained that in this 
clinical context the symptoms were most likely caused by chronic 
cigarette smoking and underlying asthma (which incidentally would 
have been exacerbated by cigarette smoking).  Moreover there was 
little scientific evidence or any pathophysiologic link to back 
up the contention by the private physician that the Veteran's 
pulmonary problems "may be" related to extreme cold exposure.  
The examiner concluded that it was unlikely that such a 
respiratory disorder had any relation to the Veteran's neck 
injury during service.  It was also unlikely that the current 
respiratory problems (COPD) are related to the cold weather 
exposure which occurred in the service.  




a) direct service connection 

In this case, the Board is unable to attribute the post-service 
development of the Veteran's lung disorder to his military 
service.  Post-service treatment records indicate the presence of 
a lung disorder, but do not show that any lung disorder, 
initially treated in the late 1980s, almost 30 years after 
service, was manifested as a chronic disease prior to that date, 
and reflect no reference to it as being related to military 
service.  

The absence of a chronic lung disorder in the STRs or of 
persistent symptoms of it at separation, along with the first 
evidence of it many years later, constitutes negative evidence 
tending to disprove the assertion that the Veteran was disabled 
from any injury during service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a factor, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service).  

Also, after careful consideration of the conflicting medical 
opinions in this case, the Board finds that the opinions 
expressed by the several VA examiners are more convincing and 
probative than the contrary 1996 opinion expressed by the 
Veteran's private medical provider.  The VA opinions are detailed 
and reasoned responses based upon a review and analysis of the 
entire record and are couched in terms of greater certainty and 
supporting rationale.  In rendering their opinions, the VA 
examiners took into account the Veteran's in-service cold weather 
injury as well as his history smoking before, during and after 
service.  The examiners referred to specific documents and 
medical history to support their conclusions.  Additionally, the 
VA opinions reflect access to the findings from the Veteran's 
various treating physicians.  Because the VA examiners reviewed 
the complete claims file they were able to fully address the 
salient question as to the origin of the Veteran's lung disorder 
and the relationship between it and service.  

In contrast, the 1996 private medical opinion is considerably 
weakened by the fact that there is no indication the physician 
reviewed any relevant evidence in the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.); Elkins v. Brown, (rejecting a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's STRs or another relevant documents which 
would have enabled him to form an opinion as to service 
connection on an independent basis).  The private medical 
opinion, in context, is merely the recordation of the history as 
related by the Veteran, and does not represent a probative 
medical conclusion or opinion by the author.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

The Board does recognize that the private opinion cannot be 
rejected solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has recently held that claims file 
review, as it pertains to obtaining an overview of a claimant's 
medical history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not describe 
review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

Nonetheless, the critical question is whether the private medical 
opinion is credible in light of all the evidence.  In fact, the 
Board may reject a medical opinion that is based on facts 
provided by the claimant which have been found to be inaccurate, 
or because other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the opinion.  
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may 
reject such statements of the veteran if rebutted by the overall 
weight of the evidence).  

That said, the 1996 private opinion is contradicted by the 
overall evidence.  First, when viewed against the background of 
the entirety of the claims file, the opinion is somewhat cursory 
and that no rationale for the opinion was given.  Second, the 
private physician did not discuss, or even acknowledge, other 
factors present in this case for the development of COPD.  He 
made no reference to the Veteran's longstanding smoking history, 
or explained how it might have affected his COPD.  Finally, the 
private opinion is too equivocal to provide a proper basis for 
establishing a link between the Veteran's lung disorder and 
service.  The physician never directly linked, with any degree of 
medical certainty, the Veteran's lung disorder to service.  He 
only reported that some of the Veteran's pulmonary problems "may 
be" due to service.  

At best, the physician does little more than indicate the 
possibility that the Veteran's lung disorder is related to 
service.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty for an assessment.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(physician's opinion that service experience "could have" 
precipitated disability found too speculative); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
veteran "may" have had pertinent symptoms also implied "may or 
may not" and was deemed speculative).  Such speculation is not 
legally sufficient to establish service connection.  See Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  See also 38 C.F.R. § 3.102 
(reasonable doubt does not include resort to speculation or 
remote possibility). 

After weighing all the evidence, the Board finds great probative 
value in the VA examiners' conclusions, and, in light of the 
other evidence of record, these opinions are sufficient to 
satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 
(1995).  Therefore, the Board finds the VA opinions to be of 
greater probative value than the 1996 private medical opinion.  
The private medical opinion, while not discounted entirely, is 
entitled to less weight.  

b) tobacco addiction 

To the extent the Veteran's lung disorder has been attributed to 
cigarette smoking, service connection also is not warranted.  

As each of the VA examiners attributed the Veteran's lung 
disorder to cigarette smoking, and as it is clear that the 
Veteran smoked while in service, the Board now addresses whether 
he is entitled to service connection for his lung disorder based 
on his in-service smoking and tobacco addiction.  

At the outset, the Board notes that the Veteran's November 1997 
claim was received by VA prior to June 9, 1998, and is therefore 
not limited by the amended regulation prohibiting service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300; see also Kane v. Principi, 17 Vet. App 97, 101 (2003).  

For tobacco-related claims filed prior to June 9, 1998, such as 
the present case, an extension of that inquiry includes the issue 
of whether the disease of nicotine dependence was actually 
incurred in active service, which then led to continued tobacco 
use after service, which ultimately caused the claimed lung 
disability.  See VAOPGCPREC 97-17.  The opinion sets forth a two-
pronged sequential analysis for determining whether secondary 
service connection was warranted: (1) The veteran must have 
acquired a chemical dependence on nicotine during service; and 
(2) the nicotine dependence must have been the proximate cause of 
the present disability.  Id.

However, in this case, the evidence shows that the Veteran 
incurred his nicotine disorder before entering service.  As noted 
previously, the record shows that the Veteran smoked one pack of 
cigarettes per day for approximately four years prior to his 
entry onto active duty at the age of 20.  The record also shows 
that he continued smoking during service, and after separation in 
1957.  After review of the record, the September 2004 VA examiner 
concluded that the Veteran "had a nicotine addiction prior to 
his entering the military service."  Given these facts, the 
Board finds that the Veteran had a preexisting disease prior to 
entry onto active service, which led to his current lung 
disorder.  As such, the avenue to recovery delineated in the VA 
General Counsel opinion is not available to him.  

c) aggravation of pre-service tobacco addiction 

Finally, insofar as the Veteran claims that aggravation of his 
pre-service tobacco addiction caused his current lung disorder, 
service connection again is not warranted.  

The available STRs do not include an entrance examination.  
Therefore, it cannot be said that a pre-existing nicotine 
addiction was noted upon entry into service.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  However, simply because 
there is no report of an entrance examination does not preclude a 
finding that a disease existed prior to service.

First, the Board notes that because there is no entrance 
examination, the Veteran is entitled to the presumption of 
soundness with regard to tobacco addiction - that is, the Board 
must presume he did not have a nicotine addiction prior to 
service.  This presumption will be rebutted only if the evidence 
of pre-service addiction and smoking already noted shows clearly 
and unmistakably that, first, the addiction preexisted service 
and, second, the addiction was not aggravated during service.  

As to the first issue prong this rebuttable standard - the Board 
finds the Veteran's own admission of four years of heavy and 
chronic pre-service smoking, and the VA physician's conclusions 
of pre-service addiction, constitute clear and unmistakable 
evidence of a pre-service tobacco addiction.  VAOPGCPREC 3-03.  

As to the second prong- i.e., whether clear and unmistakable 
evidence shows that the pre-service tobacco addiction was not 
aggravated by service - the Board finds likewise.  VAOPGCPREC 3-
03.  The evidence of record shows that smoking in service did not 
aggravate, worsen, or increase in severity the Veteran's tobacco 
addiction.  He smoked one pack of cigarettes per day for the four 
years before he entered service (from age 16 to age 20).  He 
smoked the same amount of cigarettes per day during service.  In 
addition, the Veteran's separation physical examination notes 
several complaints, but reports his lungs as normal.  The onset 
of the Veteran's lung disorder began nearly 30 years after 
separation from service.  See Maxson, supra.  And based on a 
review of the record, the VHA specialist opined that the 
Veteran's nicotine addiction did not increase in severity during 
service, and was not aggravated by service.  The Board finds this 
is clear and unmistakable evidence that the Veteran's pre-service 
nicotine addiction was not aggravated by his active service.  

d) conclusion

In reaching the above conclusions, the Board has not overlooked 
the Veteran's statements to healthcare providers, or the 
supportive statements of family members, as well as his own 
contentions.  

As to his assertions that he developed a lung disorder as a 
result of service, the Board notes that he can attest to factual 
matters of which he had first-hand knowledge, e.g., symptoms of 
acute injury, shortness of breath.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  Additionally, as noted above, the 
STRs show treatment for cold weather exposure.  However, as 
laypersons, lacking in medical training and expertise, neither 
the Veteran nor his family can provide a competent opinion on a 
matter as complex as to the etiology of his lung disorder and its 
etiological relationship to service.  Their contentions are not 
statements merely about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis, but rather 
clearly fall within the realm of requiring medical expertise, 
which they simply do not have.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).  

Moreover, the competent medical opinions in the record 
conclusively found that there was no medical basis for holding 
that the Veteran's claimed lung disorder was etiologically or 
causally associated to service.  Therefore, the Veteran's 
opinion, to the extent it is to be accorded some probative value, 
is far outweighed by the single STR, which shows that any 
pertinent respiratory symptoms he may have experienced during 
service were not considered chronic, as the separation 
examination was normal; the post-service medical reports, which 
are silent for any complaints or treatment for many years after 
the Veteran's separation from service; and the findings of the 
several VA examiners.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

The preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  
The Board is of the opinion that it has done all it can to 
satisfy the duty to explain its reasons and bases under O'Hare, 
supra, and that case's progeny.


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA did not notify the Veteran prior to the initial adjudication 
of his claim in June 1998.  However, in letters dated in July 
2001 and March 2004, the RO informed the Veteran of its duty to 
assist him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  Moreover, following full 
notice, VA readjudicated the Veteran's claim in several 
Supplemental Statements of the Case of record, to include the 
most recent dated in May 2010.  See Mayfield, supra.  As such, 
incomplete and untimely notice is nonprejudicial error in this 
matter.  To the extent there existed any error by the VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it 
did not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire file, 
it is clear that the Veteran had a full understanding and/or 
actual knowledge of the elements required to prevail in his 
claim. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  As noted previously, 
despite VA's efforts, complete STRs are not of record.  Pursuant 
to the Court's October 2006 order remanding this matter to the 
Board, the Board, in January 2008, directed the RO to again 
attempt to retrieve STRs relevant to the appeal.  In response, 
the RO sought records from the NPRC pertaining to the Veteran's 
service.  In February and September 2008, the NPRC responded that 
the Veteran's record was fire related and that records were not 
obtainable.  Moreover the RO attempted to retrieve records from a 
hospital at which the Veteran was reportedly treated.  Again, the 
RO received negative responses.  Nevertheless, the Board has 
concluded that the absence of STRs in this matter is 
nonprejudicial - the Board concedes the Veteran's claim that he 
experienced an in-service cold injury to his neck.  In fact, this 
is clearly indicated in the separation report of medical 
examination of record.  Indeed, VA and the Veteran are in 
agreement that he has a current lung disorder, and that he 
experienced cold injury during service.  The disagreement in this 
matter surrounds the issue of medical nexus between the in-
service injury and the current lung disorder.  

To that end, the Veteran was afforded VA examinations in 2001, 
2002, 2005, 2008, and 2010.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr supra.  The Board finds 
that the VA examinations are more than adequate, as they reflect 
a full review of all medical evidence of record, are supported by 
sufficient detail, and refer to specific documents and medical 
history as well as the Veteran's service history to support the 
conclusions reached.  It is therefore the Board's conclusion that 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

The Board is also aware of the considerations of the Court in 
Dingess supra, regarding the need for notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection or increased ratings are 
awarded.  However, in this case since the claim in question is 
being denied, such matters are moot.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The Court 
has held that such remands are to be avoided.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a lung disorder, claimed as residuals of 
cold weather exposure, to include emphysema, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


